IN THE COURT OF APPEALS OF IOWA

                                  No. 21-0995
                              Filed April 13, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

HENRY LAMONT MYLES,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Mark Fowler, Judge.



      Henry Myles appeals the imposition of consecutive sentences upon his

criminal convictions. AFFIRMED.



      Jonathan M. Causey of Causey & Ye Law, P.L.L.C., Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant Attorney

General, for appellee.



      Considered by May, P.J., and Schumacher and Badding, JJ.
                                         2


BADDING, Judge.

       Henry Myles appeals the imposition of consecutive sentences upon his

guilty-plea1 convictions for third-degree kidnapping and assault while participating

in a felony, both as a habitual offender, resulting in dual terms of imprisonment not

to exceed fifteen years with mandatory minimums of three years.2 See Iowa Code

§§ 902.8, .9(1)(c).

       In arguing the district court abused its discretion, Myles initially downplays

the circumstances of the crimes, arguing that “this was a drug situation gone bad”

and that the crimes were both “part of a continuous act.” He also points to his age

in comparison to the length of his sentence, contending the court “essentially

sentenced him to incarceration equivalent to nearly seventy percent of his life.”

Primarily though, Myles challenges the presentence investigator’s description of

him as a “career criminal” and faults the allegedly “skewed, incomplete, and

inflammatory” presentence investigation report’s failure to discuss his upbringing,

family circumstances, and social history as mitigating circumstances.

       But Myles offers no meaningful argument as to how the court abused its

discretion in imposing sentence based on the information before it. He makes no

claim the court failed to consider the nature of the offenses, his age, or the

mitigating circumstances it was made aware of. The court gave the defense an



1 The State concedes that Myles has “good cause” to appeal because he is
challenging the sentences imposed instead of his guilty pleas. See Iowa Code
§ 814.6(1)(a)(3) (2020); State v. Damme, 944 N.W.2d 98, 104 (Iowa 2020).
2 Myles was contemporaneously sentenced on convictions for second-degree

burglary and second-degree theft in two other criminal cases. Those sentences
were ordered to run concurrently with the consecutive sentences challenged in this
appeal.
                                          3


opportunity to make any additions or corrections to the presentence investigation

report, but none were offered concerning the mitigating circumstances Myles now

claims were not investigated.     Defense counsel did highlight those mitigating

circumstances and others in conjunction with the defense’s request for the

imposition of concurrent sentences. Although the court did not specifically mention

every single mitigating factor in reaching its decision, it was not “required to

specifically acknowledge each claim of mitigation urged by the defendant.” State

v. Boltz, 542 N.W.2d 9, 11 (Iowa Ct. App. 1995).

       It is true the court noted the presentence investigation report’s description

of Myles as a “career criminal.” But the court did not consider that description in

isolation without context. Instead, it recited the following excerpt from the report:

       The defendant is a career criminal. His behavior has remained
       consistent since he was 20 years old. When he is not incarcerated
       he has continued to commit crimes and buck any attempts at
       supervision, guidance, or direction. It’s worth noting the defendant
       has had his parole revoked five times while in his 20s. Within the
       last five years he was twice removed from the department’s work
       release center by U.S. Marshals while on federal parole. He pled
       guilty to a possession of contraband in a correctional institution . . .
       two years ago, and was placed on probation with this department.
       He incurred four new charges before being unsuccessfully
       discharged from probation 14 months ago. Since then, Mr. Myles
       has incurred seven new charges, including the three felonies
       presently before the Court.

Before and after this recitation, the court disavowed from its consideration any

criminal acts that were not accompanied by an admission or adjudication of guilt.

       As Myles acknowledges, “[i]mposition of consecutive sentences is

permissible where (1) the offenses are separate and distinct and where (2) the

district court provides reasoning for why consecutive sentences are warranted in

the particular case.” State v. Spurgeon, No. 20-1612, 2021 WL 3661227, at *3
                                         4


(Iowa Ct. App. Aug. 18, 2021). While Myles suggests the crimes were both “part

of a continuous act,” consecutive sentences may be imposed on separate

convictions even if the “offenses were committed in the course of a single

transaction.” State v. Criswell, 242 N.W.2d 259, 261 (Iowa 1976) (citation omitted).

       So we are left with the mandate that the court provide sufficient reasoning

for imposing consecutive sentences. See Iowa R. Crim. P. 2.23(3)(d); State v. Hill,

878 N.W.2d 269, 273 (Iowa 2016). The court explained the reasoning for its

decision as follows:

       [T]he reason is the long criminal history, the amount of crimes that
       were committed even after you’ve been on parole, you’ve been in
       prison. You’re 42 years old; at some point in time you should know
       better. And I do think you pose a threat to the community. I do think
       you have a lot of work to do, but I appreciate the work you’ve already
       done.

On our review, we find the district court’s explanation sufficient to allow appellate

review and justify the imposition of consecutive sentences. See State v. Jacobs,

607 N.W.2d 679, 690 (Iowa 2000). We therefore affirm.

       AFFIRMED.